                               1 Graham S.P. Hollis (SBN 120577)
                                 ghollis@grahamhollis.com
                               2 Vilmarie Cordero (SBN 268860)
                                 vcordero@grahamhollis.com
                               3 Nicole R. Roysdon (SBN 262237)
                                 nroysdon@grahamhollis.com
                               4 GRAHAMHOLLIS APC
                                 3555 Fifth Avenue, Suite 200
                               5 San Diego, California 92103
                                 Telephone: 619.692.0800
                               6 Facsimile: 619.692.0822

                               7 Attorneys for Plaintiff Joseph Osegueda
                                 and Aggrieved Employees
                               8
                                 Law Offices of
                               9 MATHENY SEARS LINKERT & JAIME, LLP
                                 Matthew C. Jaime (SBN 140340)
                              10 Robert W. Sweetin (SBN 297130)
                                 3638 American River Drive
                              11 Sacramento, CA 95864
SAN DIEGO, CALIFORNIA 92103




                                 Tel: (916) 978-3434
3555 FIFTH AVENUE SUITE 200




                              12 Fax: (916) 978-3430
   GRAHAMHOLLIS APC




                              13 Attorneys for Defendant Northern
                                 California InAlliance
                              14

                              15                      UNITED STATES DISTRICT COURT
                              16                     EASTERN DISTRICT OF CALIFORNIA
                              17 JOSEPH OSEGUEDA, individually      Case No.:   2:18-cv-00835-WBS-EFB
                              18 and on behalf of all similarly
                                 situated and/or aggrieved
                              19 employees of Defendants in the     JOINT STIPULATION AND [PROPOSED]
                                 State of California,               ORDER PERMITTING FILING OF FIRST
                              20                                    AMENDED COMPLAINT
                                           Plaintiff,
                              21
                                      v.
                              22                                    Action Filed: February 22, 2018
                                 NORTHERN CALIFORNIA INALLIANCE;    Case Removed: April 6, 2018
                              23 and DOES 1 THROUGH 50,             Trial Date: None set
                                 inclusive,
                              24

                              25           Defendants.

                              26
                              27 ///

                              28 ///
                                                                    1
                                       JOINT STIPULATION AND [PROPOSED] ORDER PERMITTING FILING OF
                                                         FIRST AMENDED COMPLAINT
                               1 TO THE COURT:

                               2       By and through their respective counsel of record, Plaintiff

                               3 Joseph    Osegueda     (“Plaintiff”)        and    Defendant        Northern      California

                               4 InAlliance (“Defendant”) (collectively, “the Parties”) hereby jointly

                               5 agree and stipulate to the following, and request that the Court make

                               6 the following Order:

                               7       WHEREAS, on February 22, 2018, Plaintiff, on behalf of himself

                               8 and   others   purportedly      similarly        situated,    filed       this   individual,

                               9 class    action,     PAGA    representative        action,        and   collective       action

                              10 against Defendant, alleging the following eleven causes of action:

                              11 (1) failure to provide meal periods; (2) failure to provide rest
SAN DIEGO, CALIFORNIA 92103
3555 FIFTH AVENUE SUITE 200




                              12 periods; (3) failure to pay minimum and regular wages; (4) failure to
   GRAHAMHOLLIS APC




                              13 pay all overtime wages; (5) failure to provide required sick leave;

                              14 (6) failure to indemnify necessary business expenses; (7) failure to

                              15 provide accurate itemized wage statements and written notice of sick

                              16 leave; (8) failure to timely pay all wages due upon separation of

                              17 employment;    (9)    violation       of   Business   &    Professions          Code   section

                              18 17200, et seq.; (10) violation of the Private Attorneys General Act;

                              19 and (11) violation of the Fair Labor Standards Act;

                              20       WHEREAS,     Plaintiff    wishes      to    amend    the     Complaint     to    dismiss

                              21 without prejudice the first, second, and fifth causes of action and

                              22 allegations in support thereof;

                              23       WHEREAS,     Defendant     has       reviewed   Plaintiff’s          proposed       First

                              24 Amended Complaint        and agrees, in the interests of efficiency, to

                              25 stipulate to permit Plaintiff to file the First Amended Complaint

                              26 without the need to file a motion for leave to amend;
                              27       WHEREAS,     the      Parties     agree     that,      in     entering      into    this

                              28 Stipulation,       Defendant     does      not     waive     its        right    to    contest
                                                                      2
                                         JOINT STIPULATION AND [PROPOSED] ORDER PERMITTING FILING OF
                                                           FIRST AMENDED COMPLAINT
                               1 Plaintiff’s First Amended Complaint in any way, nor does Defendant

                               2 waive any defense permissible under the law;

                               3      THEREFORE, the Parties, by and through their counsel of record,

                               4 hereby stipulate that Plaintiff should be granted leave to file a

                               5 First Amended Complaint, in the form attached hereto as Exhibit 1.     A

                               6 redline version showing the changes is also attached as Exhibit 2.

                               7

                               8 Dated: February 28, 2019         GRAHAMHOLLIS APC

                               9
                              10                              By: /s/Nicole R. Roysdon
                                                                  GRAHAM S.P. HOLLIS
                              11                                  VILMARIE CORDERO
SAN DIEGO, CALIFORNIA 92103
3555 FIFTH AVENUE SUITE 200




                                                                  NICOLE R. ROYSDON
                              12                                  Attorneys for Plaintiff Joseph
   GRAHAMHOLLIS APC




                                                                  Osegueda
                              13

                              14 Dated: February 28, 2019         Law Offices of MATHENY SEARS
                                                                  LINKERT & JAIME, LLP
                              15

                              16                              By: /s/Robert W. Sweetin (as authorized
                                                                  on 2/27/19)
                              17                                  MATTHEW C. JAIME
                                                                  ROBERT W. SWEETIN
                              18                                  Attorneys for Defendant Northern
                                                                  California Inalliance
                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26
                              27

                              28
                                                                   3
                                      JOINT STIPULATION AND [PROPOSED] ORDER PERMITTING FILING OF
                                                        FIRST AMENDED COMPLAINT
                               1                                          ORDER

                               2      By stipulation of the parties, and good cause appearing, it is

                               3 HEREBY    ORDERED   THAT:    Plaintiff    is    granted   leave    to    file   a   First

                               4 Amended    Complaint    in    the   form       attached   hereto    as     Exhibit    1.

                               5 Plaintiff shall file the First Amended Complaint within ten days of

                               6 the date of this Order.

                               7      IT IS SO ORDERED.

                               8 Dated:    March 1, 2019

                               9
                              10

                              11
SAN DIEGO, CALIFORNIA 92103
3555 FIFTH AVENUE SUITE 200




                              12
   GRAHAMHOLLIS APC




                              13

                              14

                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25

                              26
                              27

                              28
                                                                   4
                                      JOINT STIPULATION AND [PROPOSED] ORDER PERMITTING FILING OF
                                                        FIRST AMENDED COMPLAINT
